Exhibit 10.5
NOTICE TO U.S. TAX RESIDENTS:



VESTING OF THIS PERFORMANCE CASH UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE
RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE FAIR MARKET
VALUE OF THE
UNITS THAT BECOME VESTED. ON SUCH DATE WHEN VESTING OCCURS AND AS A CONDITION TO
THE CASH
PAID TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER
PAYROLL TAX
WITHHOLDING FROM YOU BASED UPON SUCH FAIR MARKET VALUE.
NOTICE TO NON-U.S. RESIDENTS:



YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN
EXHIBIT B TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A COUNTRY
OUTSIDE THE
U.S., YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED ABOVE. AS A
CONDITION TO THE
CASH PAID TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER
PAYROLL
TAX WITHHOLDING THAT MAY BE DUE BY REASON OF THE GRANT OR VESTING OF THIS AWARD.
ADC TELECOMMUNICATIONS, INC.
THREE-YEAR PERFORMANCE-BASED
CASH UNIT AWARD AGREEMENT
TO:                                                                   
     RSU#:                                                  SAP EMPLOYEE ID#:
                                          
To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted cash unit
award (the “Award”) pursuant to the Company’s 2010 Global Stock Incentive Plan
(the “Plan”). The Award represents the right to receive a cash award subject to
the fulfillment of the vesting conditions set forth in this agreement and in
Exhibit A to this agreement (collectively, this “Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are:
1. Grant Date:                                          (the “Grant Date”)
2. Number of Restricted Cash Units Subject to this Award:                     
(the “Target Award Number”).
3. Vesting Schedule: Subject to the other terms and conditions of this Agreement
and the Plan, the Award will vest, in accordance with, and to the extent
provided in, Exhibit A, on                     ; provided you have been
continuously employed since the Grant Date by the Company or its Affiliates. The
day on which your Award is scheduled to vest pursuant to this Section 3 is
referred to in this Agreement as the “Scheduled Vest Date.”
4. Conversion of Restricted Cash Units and Payment. Subject to the other terms
of the Award, upon the Scheduled Vest Date, you shall receive, in accordance
with the terms and provisions of the Plan and this Agreement, a cash payment in
U.S. dollars converted to your local currency at the then current exchange ratio
(if applicable) as published on the Scheduled Vesting Date in the Wall Street
Journal (U.S. Midwest Edition) and equivalent to the number of units provided in
Exhibit A. The Company will pay that cash (rounded down to the nearest whole USD
or foreign equivalent) to you as soon as administratively feasible following any
vesting of the Award and your agreement to satisfy any required tax withholding
obligations. No fractional amounts shall be issued under this Agreement. No Cash
shall be paid upon vesting of the Award unless such issuance complies with all
relevant provisions of law. You understand that your participation in the Plan
is conditioned on the Company obtaining all necessary orders, decisions, rulings
and approvals from the relevant governmental regulatory authorities. The Company
reserves the right to determine the manner in which the cash is delivered to
you, including but not limited to payment through local or corporate payroll
entities as designated by the Company.
5. Termination of Employment.
     (a) For all purposes of this Agreement, the term “Employment Termination
Date” shall mean the earlier of:
     (i) the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or
     (ii) the date, as determined by the Company, that your employer is no
longer an Affiliate of the Company.
     (b) Except as provided in Sections 10(a), (b), (c) and (d) below, if your
Employment Termination Date occurs before the Scheduled Vest Date, the entire
Award as of your Employment Termination Date shall be forfeited and immediately
cancelled.

 



--------------------------------------------------------------------------------



 



     (c) The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have the exclusive discretion to determine the Employment
Termination Date.
6. Workforce Protection. You understand that the Company has an important
business interest in preserving and retaining its relationships with its
employees. In consideration of your employment with the Company as well as the
entry by the Company into this Agreement, during the term of your employment and
for one year thereafter, you promise that you will not directly or indirectly or
in cooperation with others:
     (a) Seek, encourage, solicit, or attempt to solicit any employee of the
Company to leave the Company for any reason or in any way interfere with the
relationship between any such employee and the Company;
     (b) Induce or attempt to induce any employee of the Company to accept
employment with, work for, render services or provide advice to or supply
confidential business information or trade secrets of the Company to any person
or entity other than the Company; or
     (c) Employ, or otherwise pay for services rendered by, any employee of the
Company in any other business enterprise.
     As part of your obligations to the Company and without limiting the
foregoing, you specifically agree that for the one-year period after your
employment with the Company terminates, you will not interview, recommend for
hire, identify or provide any input to any third party in which you have an
interest as an employee, officer, consultant, director or owner about a Company
employee where the purpose or outcome of such action by you is to recruit,
provide a reference or otherwise assist a Company employee to leave the Company
and join the third party in which you have an interest as described herein. You
also acknowledge that your promises as contained herein are not excused in
circumstances where the Company employee initiates a discussion of this nature
with you. In that event, you agree to advise the Company employee of your
obligations hereunder. You further agree that during the one-year period after
you leave the Company, you will inform any new employer you may have of your
obligations under this Agreement.
7. Right to Units. You shall not have any right in, to or with respect to any
payment of cash under the Award until the Award is settled by the payment of
cash to you.
8. Tax Withholding.
     (a) Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that Company and/or your Employer: (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
payment of cash; and (2) do not commit to structure the terms of the Award or
any aspect of the Award to reduce or eliminate your liability for Tax-Related
Items.
     (b) You authorize the Company to withhold any Tax-Related Items in
accordance with this Agreement from any cash payment made to you as a result of
vesting of the Award. If the withholding obligations relating to Tax-Related
Items are not satisfied by such withholding, you authorize your Employer to
withhold all such obligations from your wages or other cash compensation that
may be payable to you by your Employer.
9. Transfer of Award. Your rights under the Award may only be transferred in
accordance with the terms of the Plan.
10. Acceleration of Scheduled Vest Date.
     (a) In the event of a “Change in Control” of the Company both prior to the
Scheduled Vest Date and while you remain employed by the Company or any of its
Affiliates, then the Award shall become immediately vested with respect to the
number of units equal to the Target Award Number on the effective date of such
Change in Control. For purposes of this Agreement, the following terms shall
have the following meanings:
     (1) “Change in Control” shall mean:
     (i) a change in control of the Company of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;
     (ii) the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;
     (iii) the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors;
     (iv) consummation of a reorganization, merger or consolidation of, or a
sale or other disposition of all or substantially all of the assets of, the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business

 



--------------------------------------------------------------------------------



 



Combination beneficially own voting securities of the corporation resulting from
such Business Combination having more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;
     (v) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or
     (vi) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company; and
     (vii) the definition of “Change in Control” is subject to changes as may be
determined by the Committee as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act.
     (2) “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board of Directors on the date of this Agreement as first written above
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this subparagraph (2), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.
     (b) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your death or long-term disability, then on your
Employment Termination Date this Award will become immediately vested based on
the following formula: (1) (i) a fraction the numerator of which is the number
of calendar days you were actively employed during the entire vesting period and
the denominator of which is 1,095 (the “Pro Rata Fraction”) multiplied by (ii) a
number equal to 75% of the Target Award Number, plus (2) (i) the Pro Rata
Fraction multiplied by (ii) a number equal to 25% of the Target Award Number.
For example, if you are actively employed for 500 days during the vesting
period, and if your Target Award Number is 100 units, then you would become
vested in 45 units (i.e. ((500/1,095) x 100 x 0.75) + ((500/1,095) x 100 x 0.25)
= 45.6, rounded down to 45).
     On your Employment Termination Date, the portion of your Award that does
not vest will be forfeited and immediately cancelled. You hereby agree that any
determination that your employment has been terminated because of a long-term
disability shall be subject to the written acknowledgment and agreement of the
Company’s legal department made in its sole discretion.
     (c) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your Retirement, a Divestiture, a Reduction in
Force, or an employment separation event where you receive notice of opportunity
to participate in an ADC Telecommunications, Inc. severance plan, then a
prorated portion of this Award will vest on the earlier to occur of (i) the
Scheduled Vest Date or (ii) a Change of Control. If a Change in Control does not
occur prior to the Scheduled Vest Date, then this Award will only vest if and to
the extent the economic performance criteria set forth on Exhibit A are deemed
satisfied pursuant to and in accordance with the terms of this Award. Subject to
an interpolation of the results according to the vesting conditions set forth on
Exhibit A, the number of units subject to vesting will be calculated in the same
manner as in (b) above. For example, if: (i) you are actively employed for
500 days during the vesting period; (ii) your Target Award is 100 units;
(iii) the One-Year Adjusted EPS achieved is 92% of the One-Year Adjusted EPS
Target (or 7 percentage points above the One-Year Adjusted EPS Threshold of
85%); and (iv) the Three-Year Adjusted EPS achieved is 118% of (or 18 percentage
points above) the Three-Year Adjusted EPS Target (as each of those terms is
defined in Exhibit A), then you would become vested in 43 units. The calculation
for determining your vested units is (500/1,095) x [(75/2 + (7/15 x 75/2)) + (25
+ (18/30 x 25))] = 43.4, rounded down to 43. On your Employment Termination
Date, the portion of your Award that does become subject to vesting will be
forfeited and cancelled.
     (1) “Retirement” shall mean the voluntary termination of your employment
with your Employer if: (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).
     (2) “Divestiture” shall mean the sale or transfer of the business that
employs you by the Company such that either (i) for any period of time
immediately after the moment the divestiture closes you are an Employee of such
business but are no longer employed by the Company or an Affiliate of the
Company, or (ii) there has been an involuntary termination of your employment
with your employer both in connection with and prior to the closing of the sale
or transfer of such business; and
     (3) “Reduction in Force” means a termination occurring as part of a
position elimination where an offer is made to the impacted employee to
participate in ADC’s general reduction in force or redundancy program.
     (d) In the event of your Retirement, any vesting of your Award is
conditioned upon you complying with the following non-competition restrictions:
For one year following the effective date of your Retirement from the Company,
you may not, without the Company’s prior written

 



--------------------------------------------------------------------------------



 



consent, directly or indirectly, for yourself or any other person or entity, as
agent, employee, officer, director, consultant, owner, principal, partner or
material shareholder, or in any other individual or representative capacity:
(i) engage in or participate in any activity that competes, directly or
indirectly, with any Company business, product or service that you engaged in,
participated in, or had confidential information (as described below) about
during your employment; or (ii) assist anyone in engaging in any of the
activities which you are prohibited from engaging in directly in your own
capacity. You specifically agree and acknowledge that the Company’s business
competes on a global basis and that this restriction is reasonable and will
apply throughout the global locations where the Company conducts business. To
the extent you and the Company at any time agree to enter into separate
agreements containing restrictions with different or inconsistent terms than
those herein, you and the Company acknowledge and agree that such different or
inconsistent terms shall not in any way affect or have relevance to the
restrictions contained herein. By accepting this Restricted Stock Unit Award
Agreement, you agree that the provisions of this non-competition restriction are
reasonable and necessary to protect the legitimate interests of the Company.
11. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
12. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.
13. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
You hereby waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of the Company or any of its Affiliates with respect
thereto. You further agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or in equity.
15. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the type and amount of benefits subject to each
award, the award price, if any, and the time or times when each award will be
settled, will be at the sole discretion of the Company; (d) your participation
in the Plan is voluntary; (e) the value of the Award is an extraordinary item
which is outside the scope of your employment contract, if any; (f) the Award is
not part of normal or expected compensation for any purpose, including without
limitation for calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) the future value of the units subject to the
Award is unknown and cannot be predicted with certainty; (h) neither the Plan,
the Award, the issuance of the units nor the payment of Cash confers upon you
any right to continue in the employ of (or any other relationship with) the
Company or any of its Affiliates, nor do they limit in any respect the right of
the Company or any of its Affiliates to terminate your employment or other
relationship with the Company or any of its Affiliates, as the case may be, at
any time; (i) no claim or entitlement to compensation or damages arises from
termination of the Award which results from the termination of your employment
by the Company or your Employer (for any reason and whether or not in breach of
contract) or any diminution in value of the Award or units issued pursuant to
the Award and you irrevocably release the Company and its Affiliates from any
such claim that may arise; (j) you consent to the delivery by electronic means
of any notices, documents or election forms related to the Award, the Plan or
future grants under the Plan, if any; and (k) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of your employment (whether or not in breach of local labor laws), your right to
receive Awards under the Plan, if any, will terminate on the Employment
Termination Date.
16. Confidential Information.
     (a) In further consideration of the grant of this Award, the Awardee
specifically acknowledges and agrees that Awardee is bound to protect the
Company’s confidential information which includes but is not limited to
proprietary information, confidential data and any other representation of
Company knowledge, whether verbal, printed, written or electronically recorded
or transmitted. This includes confidential information concerning any
technologies, concepts, engineering, sales and financial details, customer names
and information, pricing, business strategies and other related or similar
confidential data. Awardee acknowledges that the obligation to protect the
Company’s confidential information continues after Awardee leaves the Company,
regardless of the reason. Awardee agrees to refrain from giving future employers
any confidential information belonging to the Company. This obligation to
preserve confidential information exists independently of and in addition to any
obligation to which the Awardee is subject under the terms of the Company’s
Invention, Copyright and Trade Secret Agreement, or other similar document.
     (b) The Awardee acknowledges that breach of this Section 16 would be highly
injurious to the Company, and the Company reserves its rights to pursue all
available remedies, including but not limited to equitable and injunctive relief
and damages. The Awardee specifically agrees that the Company shall be entitled
to obtain temporary and permanent injunctive relief from a court of law to
enforce the provisions of this Section 16, and that such relief may be granted
without the necessity of proving actual damages and without necessity of posting
any bond. This provision with respect to injunctive relief shall not, however,
diminish the right of the Company to claim and recover damages or to seek and
obtain any other relief available to it. The Awardee further acknowledges that
this Section 16 shall be enforceable by the Company even if no portion of this
Award becomes vested.

 



--------------------------------------------------------------------------------



 



17. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, directorships held in the
Company or its Affiliates, and details of all Awards to you under the Plan, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country of residence or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country of residence. You may request a list with the names and addresses
of any potential recipients of the Data by contacting ADC’s Global Rewards –
Stock Group. You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any cash acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s Global Rewards – Stock Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s Global Rewards – Stock Group.

             
 
ADC TELECOMMUNICATIONS, INC.
     
 
Date    

 